Cook, J.
In this case, we revisit the issue of final appealable orders and, in so doing, affirm the court of appeals. In Polikoff v. Adam (1993), 67 Ohio St.3d 100, 616 N.E.2d 213, at syllabus, we stated, “Orders that are entered in actions that were recognized at common law or in equity and were not specially created by *238statute are not orders entered in special proceedings pursuant to R.C. 2505.02.” Grand jury proceedings, having existed at common law, are not “special proceedings,” notwithstanding the fact that they have been codified. See State ex rel Doerfler v. Price (1920), 101 Ohio St. 50, 54, 128 N.E. 173, 175; R.C. 2941.02 et seq.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Stratton, JJ., concur.